            Case 3:20-cv-02067-JR      Document 51       Filed 04/09/21     Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



BARRY JOE STULL,                                                     Case No. 3:20-cv-2067-JR

                Plaintiff,                                                     ORDER

       v.

JAKOB BUETLER, et al.,

            Defendants.
__________________________

RUSSO, Magistrate Judge:

       Pro se plaintiff, Barry Stull, brings this action alleging violation of the Americans with

Disabilities Act and his civil rights. Defendants have filed motions to dismiss. Plaintiff has not

filed any pleadings or responses beyond an application requesting in forma pauperis status.

Instead, plaintiff submitted letters to the Court which, other than implying a need for additional

time to respond due to medical issues, have been difficult to decipher.

       In an abundance of caution, the Court issues this Order reminding plaintiff that his

responses to the motions to dismiss are due May 14, 2021. The Court further advises plaintiff of

the pleading standards regarding complaints, however, does not intend to advise plaintiff as to how

to respond to the pending motions.




Page 1 – ORDER
          Case 3:20-cv-02067-JR         Document 51       Filed 04/09/21     Page 2 of 3




       A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v. New Cingular Wireless Servs.,

Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a complaint’s factual

allegations, the Court must accept as true all well-pleaded material facts alleged in the complaint

and construe them in the light most favorable to the non-moving party (the plaintiff here). Wilson

v. Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012); Daniels-Hall v. Nat’l Educ. Ass’n,

629 F.3d 992, 998 (9th Cir. 2010). To be entitled to a presumption of truth, allegations in a

complaint “may not simply recite the elements of a cause of action but must contain sufficient

allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The Court must draw all

reasonable inferences from the factual allegations in favor of the plaintiff. Newcal Indus. v. Ikon

Office Solution, 513 F.3d 1038, 1043 n.2 (9th Cir. 2008). The Court need not, however, credit the

plaintiff’s legal conclusions that are couched as factual allegations. Ashcroft v. Iqbal, 556 U.S.

662, 678-79 (2009).


       A complaint must contain sufficient factual allegations to “plausibly suggest an entitlement

to relief, such that it is not unfair to require the opposing party to be subjected to the expense of

discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a probability

requirement, but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Mashiri v. Epstein Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017).



Page 2 – ORDER
           Case 3:20-cv-02067-JR               Document 51          Filed 04/09/21         Page 3 of 3




         A court must liberally construe the filings of a self-represented, or pro se, plaintiff and

afford the plaintiff the benefit of any reasonable doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th

Cir. 2010). Further, “a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Florer v. Congregation Pidyon Shevuyim,

N.A., 639 F.3d 916, 923 n.4 (9th Cir. 2011). “Unless it is absolutely clear that no amendment can

cure the defect, . . . a pro se litigant is entitled to notice of the complaint’s deficiencies and an

opportunity to amend prior to dismissal of the action.” Garity v. APWU Nat’l Labor Org., 828

F.3d 848, 854 (9th Cir. 2016) (simplified).1 Under Federal Rule of Civil Procedure 8(a)(2),

however, every complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” This standard “does not require ‘detailed factual allegations,’” but

does demand “more than an unadorned, the defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).


         The Court refers plaintiff to the Federal Rules of Civil Procedure, notably Rules 8

(complaint pleading requirements) and 12 (motion to dismiss for failure to state a claim), as well

as to this Court’s Local Rules. Finally, the Clerk is instructed to docket the letter received from

plaintiff (dated 4/7/2021) following entry of this Order.

         DATED this 9th day of April, 2021.

                                              /s/ Jolie A. Russo
                                     _____________________________
                                               Jolie A. Russo
                                       United States Magistrate Judge

1
  This order uses (simplified) to indicate that internal quotation marks, alterations, and citations have been omitted
from quotations. See, e.g., United States v. King, 985 F.3d 702, 707-08 (9th Cir. 2021); United States v. Gear, 985
F.3d 759, 763-64 (9th Cir. 2021); Syed v. Barr, 969 F.3d 1012, 1017 (9th Cir. 2020); Monical v. Marion Cnty., 2021
WL 228891, at *4 (D. Or. Jan. 22, 2021).


Page 3 – ORDER
